DETAILED ACTION
	This is a non-final rejection in response to application filed 7/13/20. Claims 1-20 are currently pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easley et al. (US 4860534).
	Regarding independent claims 1 and 18, Easley teaches a frame for a heat engine, the frame comprising: 
an inner wall 46b extended from an inlet end to an outlet end, the inner wall forming at least in part a core flowpath, the inner wall comprising a plenum (space between 42 and 48a) formed between an outer portion of the inner wall and an inner portion of the inner wall, wherein a cavity 104a is formed inward of the inner portion of the inner wall, and wherein the inner wall comprises a first plenum opening (at 40) providing fluid communication between the cavity and the plenum, and wherein the inner wall comprises a second plenum opening providing fluid communication between the plenum and the core flowpath (see figure below).

    PNG
    media_image1.png
    595
    827
    media_image1.png
    Greyscale
 

Regarding dependent claim 2, Easley teaches the frame comprising a plenum wall 38 extended within the plenum between the outer portion and the inner portion of the inner wall.
Regarding dependent claim 3, Easley teaches wherein the plenum wall is extended co- directional to the inner wall. As seen in figure above the plenum wall flows in a similar direction as the inner wall.
Regarding dependent claim 4, Easley teaches wherein the inner wall defines a collector cavity within the plenum positioned upstream or downstream of the plenum wall (see figure above).
Regarding dependent claim 5, Easley teaches wherein the inner wall comprises a high pressure region 104B between the plenum wall, the outer portion, and the inner portion, the high pressure region positioned upstream or downstream of the collector cavity. 104B shows a high velocity area where the area is smaller than it is upstream which would also result in a higher pressure area.
Regarding dependent claim 6, Easley teaches wherein the high pressure region comprises a cross sectional area less than the collector cavity. As can be seen in annotated figure1 above, the area of 104B is smaller than the indicated collector cavity.
Regarding dependent claim 7, Easley teaches wherein the first plenum opening is formed through the inner portion in direct fluid communication with the high pressure region (see figure above).
Regarding dependent claim 8, Easley teaches wherein the first plenum opening is formed through the inner portion in direct fluid communication with the collector cavity (see figure above).
Regarding dependent claim 9, Easley teaches wherein the second plenum opening is formed through the outer portion in direct fluid communication with the collector cavity. As seen in figure above, the second plenum is going through the outer portion of the inner wall, and is in direct fluid communication with the collector cavity.
Regarding dependent claims 10 and 19, Easley teaches wherein the collector cavity comprises an aft collector positioned aft of a plenum wall, wherein the second plenum opening is formed through the outer portion at the aft collector. See figure above.
Regarding dependent claim 11, Easley teaches wherein the collector cavity comprises a forward collector (collector cavity) positioned forward of a plenum wall 42, wherein the first plenum opening (see figure above) is formed through the inner portion at the forward collector (as shown in figure above).
Regarding dependent claim 12, Easley teaches wherein the forward collector is positioned at the inlet end of the frame (this would be the case as the outlet end would be aft of the compressor portion).
Regarding dependent claims 13 and 20, Easley teaches an outer wall 82 extended from the inlet end toward the outlet end of the frame, wherein the outer wall and the inner wall together define the core flowpath (space between 82 and 46b), the outer wall forming a passage 136A extended at least partially around the core flowpath, the outer wall at least partially forming the core flowpath.
Regarding dependent claim 14, Easley teaches wherein the inner wall is configured to receive a first flow of fluid 106 and the outer wall is configured to receive a second flow of fluid 134 different from the first flow of fluid.
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741